Citation Nr: 1703638	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for chronic kidney disease.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to restoration of a 40 percent rating for degenerative disc and degenerative joint disease of the lumbar spine, currently evaluated as 10 percent disabling from March 1, 2011, and as 20 percent disabling from May 31, 2013.

6.  Entitlement to increased ratings for degenerative disc and degenerative joint disease of the lumbar spine.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1984 to October 1986.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the RO that, in pertinent part, denied service connection for diabetes mellitus, for chronic kidney disease, for obstructive sleep apnea, and for bilateral pes planus.   The Veteran timely appealed.

These matters also came to the Board on appeal from a December 2010 decision of the RO that decreased the evaluation for the Veteran's service-connected degenerative disc and degenerative joint disease of the lumbar spine from 40 percent (effective in January 2007) to 10 percent under Diagnostic Code 5242-5243, effective January 2011, a period less than 5 years.  Again, the Veteran timely appealed.

In October 2012, the Veteran testified during a hearing before the undersigned in Washington, D.C.

In May 2013, the Board characterized the issues on appeal so as to include a claim for entitlement to TDIU; and remanded the matters for additional development.

In August 2013, the RO increased the disability evaluation to 20 percent for intervertebral disc syndrome of the lumbar spine, effective May 31, 2013.  Because higher evaluations are available for the service-connected disability of the lumbar spine, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in August 2013, the RO granted service connection for hypertension, which 
is a substantial grant of the benefit sought.  That matter is no longer in appellate status.

The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of service connection for diabetes mellitus and chronic kidney disease are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Obstructive sleep apnea was not present during active service, and is not otherwise related to a disease or injury during active service. 

2.  The pre-existing bilateral pes planus did not undergo an increase in severity beyond natural progress in active service or within the first post-service year.

3.  At the time of the reduction of the disability rating below 40 percent for service-connected degenerative disc and degenerative joint disease of the lumbar spine, the Veteran exhibited improvement in ranges of motion, but not in the ability to function under ordinary conditions of life and work; and, actual improvement was not demonstrated.

4.  Throughout the rating period, the Veteran's degenerative disc and degenerative joint disease of the lumbar spine is shown to be manifested by forward flexion of the thoracolumbar spine beyond 30 degrees.  Ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not shown.

5.  For the period from February 24, 2012, neurological deficits are shown to be manifested by mild incomplete paralysis of the sciatic nerve of the right lower extremity; moderate or severe incomplete paralysis, or complete paralysis is not shown.

6.  For the period from May 31, 2013, to December 31, 2013, neurological deficits are shown to be manifested by moderate incomplete paralysis of the sciatic nerve of the left lower extremity; severe incomplete paralysis or complete paralysis is not shown.

7.  Service connection is in effect for intervertebral disc syndrome of the lumbar spine, rated as 40 percent disabling; for numbness and weakness and spasticity of the left upper extremity, rated as 20 percent disabling; for numbness and weakness and spasticity of the left lower extremity, rated as 20 percent disabling; for radiculopathy of the right lower extremity, rated as 10 percent disabling; for hypertension, rated as 10 percent disabling; and for residuals of cerebral vascular infarcts, rated as 0 percent (noncompensable) disabling.  The combined disability rating is 70 percent, plus the bilateral factor. 

8.  The Veteran has not worked full-time since 2001; he reportedly has work experience as an electrician. 

9.  The combined effect of service-connected disabilities prevents the Veteran from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Bilateral pes planus was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 40 percent rating for degenerative disc and degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.344, 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8045 (2016). 

4.  The criteria for a disability rating in excess of 40 percent for degenerative disc and degenerative joint disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2016).

5.  For the period from February 24, 2012, the criteria for a separate disability rating in excess of 10 percent for associated incomplete paralysis of the sciatic nerve of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).

6.  For the period from May 31, 2013, to December 31, 2013, the criteria for a separate 20 percent disability rating for associated incomplete paralysis of the sciatic nerve of the left lower extremity are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a July 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In this case, as the benefits sought on appeal for restoration of benefits are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

During the hearing the undersigned clarified the issues, explained the concepts of service connection and increased ratings, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014). 

A.  Obstructive Sleep Apnea

In this case the Veteran contends that his obstructive sleep apnea had its onset in active service.

Service treatment records show that the Veteran checked "no" in response to whether he ever had or now had frequent trouble sleeping, on a "Report of Medical History" completed in November 1983 prior to entry and on one completed in July 1986 prior to separation.  Obstructive sleep apnea was neither documented by examiners at entry or at separation.  Clinical evaluations of the lungs and chest were normal, and do not reflect any sleep disorder.

The post-service records show that the Veteran participated in "sleep-deprived" studies in 2004, following a stroke; and reveal a diagnosis of obstructive sleep apnea in December 2005, with follow-up treatment in 2006 and 2007.

In October 2012, the Veteran testified that he was placed on a CPAP machine and diagnosed with obstructive sleep apnea in 2002, and that he had longstanding symptoms at that time.  He testified that he always was told by roommates in active service that he snored too loudly, and that he had told a medic at the time that it felt like he stopped breathing.  No sleep study was ever conducted in active service. 

Following the Board's May 2013 remand, the Veteran underwent a VA examination later that same month for purposes of determining the nature and etiology of his current obstructive sleep apnea.  The Veteran reported being diagnosed with obstructive sleep apnea in November 2005, after he was noted as having increased tiredness and somnolence in the daytime.  Following a review of the Veteran's medical history and examination, the May 2013 examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the in-service injury, event, or illness.

In support of the opinion, the May 2013 examiner reasoned that there are no treatment records in service for obstructive sleep apnea; and that the Veteran's sleep apnea was first diagnosed in 2005.  Because obstructive sleep apnea was diagnosed twenty years after separation from active service, it was not medically plausible that the Veteran had an undiagnosed sleep condition for that long (especially because of the Veteran's report of getting very frequent and close medical care for conditions since his separation from active service).  The May 2013 examiner also noted that no treatment records prior to diagnosis indicate that the Veteran had obstructive sleep apnea during service.

VA records, dated in June 2013, show that the Veteran was encouraged to use a CPAP machine every night; and that another sleep study was scheduled for July 2013 to ensure the correct PAP pressure.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the May 2013 examination report to be persuasive in finding that the current obstructive sleep apnea is less likely related to active service.  Here, the VA examiner reviewed the medical history and provided a rationale which considered whether there was any relationship between current disability and service.  The evidence does not show that obstructive sleep apnea was present in service, and was first diagnosed many years after the Veteran's separation from active service.  The Board finds the opinion in the May 2013 examination report is factually accurate, fully articulated, and contains sound reasoning. Therefore, the opinion is afforded significant probative value.  Id. 

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.  While the Veteran is competent to report symptoms, he is not competent to provide an etiology opinion linking obstructive sleep apnea to active service, as this is beyond the capacity of a lay person to observe.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for obstructive sleep apnea.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Pes Planus

When a preexisting disease or injury is noted on the entrance examination report, section 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).  With regard to Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service condition underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2016); Cotant v. Principi, 17 Vet. App. 116, 124, 130 (2003).  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat Veteran to show increased disability for section 1153 purposes unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-03 (July 16, 2003).

Here, service treatment records at the time of the Veteran's enlistment examination in November 1983 show abnormal feet.  The examiner noted pes planus, asymptomatic. Records also show that the Veteran twisted his left ankle in active service in June 1985.  Clinical evaluation of the Veteran's feet in July 1986 was normal.
 
In October 2012, the Veteran testified that his bad feet developed from marching constantly in boots in active service; and that he was not treated for flat feet in active service, and that he got to wear tennis shoes for a while.  The Veteran testified that he wore tennis shoes because both his feet and ankle hurt from walking.  

Following the Board's May 2013 remand, the Veteran underwent a VA examination later that same month for purposes of determining whether there was an increase in severity of the Veteran's pes planus during active service.  The Veteran reported that he had to wear boots in active service, which caused his disability.  Examination in May 2013 revealed mild flat foot on the right, and no flat foot noted on the left.  The May 2013 examiner then opined that the Veteran's bilateral pes planus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that the July 1986 examination, which occurred a few months prior to the Veteran's separation from active service, revealed normal feet; thus, his pes planus was not getting worse.  The July 1986 examination had not revealed aggravation.  The May 2013 examiner also noted that there was no progression of pes planus because current examination revealed only mild flatfoot on one side and no flatfoot on the other side.

Based upon the foregoing, the Board finds that service connection for bilateral pes planus is not warranted.  In this case, there is no evidence of aggravation in service or within the first post-service year.  Service treatment records reflect no increase or worsening of the pre-existing bilateral pes planus in active service, so as to warrant a presumption of aggravation.  In that regard, other than a twisted left ankle, there are neither reports of treatment for foot problems in active service, nor complaints of flatfeet.  Moreover, the absence of treatment for a long period after service is evidence against a finding of aggravation.  Maxson v. West, 12 Vet. App. 453 (1999).  As such, the Veteran's claim of entitlement to service connection for bilateral pes planus is denied. 

III.  Restoration

The Veteran is challenging the reduction of the disability rating assigned for degenerative disc and degenerative joint disease of the lumbar spine, from 40 percent disabling to 10 percent disabling.  Although the RO subsequently increased the rating to 20 percent, the Veteran continues to assert that full restoration is warranted.

When reduction of a rating assigned to a service connection disability is considered warranted, a rating proposing such reduction will be prepared setting forth all material facts and reasons.  The claimant will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that the rating should be maintained.  38 C.F.R. § 3.105(e).

Here, the reduction was carried out in a December 2010 rating decision, more than 60 days after a March 2010 rating action proposed such reduction, with notice to the Veteran.  In this matter the evidence reflects that the procedure regarding reductions was properly followed, and the Veteran is not alleging otherwise. 

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 4 Vet. App. 413 (1993) (noting that the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421. 

The Veteran contends that the 40 percent disability rating that had been assigned for degenerative disc and degenerative joint disease of the lumbar spine should not have been reduced because the reduction was based on inadequate examination that lacked thoroughness.  The Veteran reportedly felt that his lumbar condition was getting worse in 2010, and not better; and that he walked around with a cane and wore a back brace and took more medication.  The Veteran also testified that he received steroid shots in his lumbar spine to relieve some of the pain for a while.

Because this case involves the reduction of a rating, the question is not whether the Veteran meets the criteria for a 40 percent rating for degenerative disc and degenerative joint disease of the lumbar spine; but, rather, whether the reduction in his rating was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (holding that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and does not also contemplate a claim for an increased rating).  

The Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability of the lumbar spine had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  In addition, it must be determined that an improvement in a disability has actually occurred; and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993). 

Historically, in this case, the RO granted service connection and assigned an initial 10 percent disability rating for degenerative disc and degenerative joint disease of the lumbar spine, effective February 1992.  Effective January 24, 2007, the RO increased the evaluation for the Veteran's disability of the lumbar spine to 40 percent-based on evidence showing radiation of pain on movement and tenderness, and limited flexion.  Effective March 1, 2011, the RO decreased the evaluation to 10 percent for degenerative disc and degenerative joint disease of the lumbar spine.  Effective May 31, 2013, the RO increased the evaluation to 20 percent for degenerative disc and degenerative joint disease of the lumbar spine.

Here, VA records show that, in March 2004, the Veteran fell off a step ladder onto a concrete floor, and that he was in severe pain and could not walk.  The assessment then was status-post fall with incapacitating low back pain that impeded the Veteran's functional mobility.  

The report of a May 2006 VA examination reflects that the Veteran's lumbar pain had been increasing steadily over the years.  He typically spent about half the days of the month at a Level 9 on a 10-point scale, with no specific flares lasting longer than a single day.  The pain was described as an aching, throbbing pain that went from his low back to his bilateral buttocks.  There was some numbness and tingling in his right lower extremity when sitting down; and the Veteran was able to walk approximately 50 yards, stand 5 minutes, and sit 15 minutes before pain became too severe and he had to stop these activities.  The Veteran used a TENS unit and carried a cane, and he took medications.  He was able to don his shoes without assistance, although he seemed limited by pain in his lumbar spine.

The report of an August 2007 VA (contract) examination shows that the Veteran has had stiffness, weakness, and constant low back pain that radiated to his right leg.  The pain, a Level 9 on a scale of 10, was elicited by physical activity and relieved by rest and medications.  The Veteran reportedly could not function without medication during the pain, and he underwent physical therapy.  The examiner noted no incapacitation; and noted no functional impairment of lifting, sitting, and walking.  Examination in August 2007 revealed radiation of pain on movement, and tenderness without muscle spasm.  The examiner did note pain, fatigue, weakness, lack of endurance, and incoordination.  Pain had major functional impact, although no additional limitation of motion after repetitive use was noted.  There was no intervertebral disc syndrome.

VA records show that the Veteran underwent a lumbar epidural steroid injection in July 2009.

The report of a March 2010 VA examination reflects that the Veteran initially injured his spine during active service from lifting a radiator out of a 5-ton truck, and then falling off the bumper.  He reported limitation in walking because of his lumbar disability, and that he had experienced falls.  Symptoms associated with his lumbar disability include stiffness, spasms, decreased motion, paresthesia, and numbness.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The March 2010 examiner noted that the Veteran's condition was active, and that there were no limitations of daily activities.

During a March 2013 VA examination, the Veteran described flare-ups of pain from prolonged sitting or standing.  Repetitive use testing revealed less movement than normal, incoordination, pain on movement, disturbance of locomotion, and interference with sitting or standing or weight-bearing.  Examination revealed paraspinal muscle tenderness, and guarding or muscle spasm severe enough to result in an abnormal gait.  The Veteran was unable to perform straight leg raising, and radiculopathy was noted with involvement of the sciatic nerve.

VA records show that medications were increased in August 2013, and that the Veteran was given a referral for physical therapy.  Records show that he continued to go to the pool three days per week, which helped.  His symptoms were noted as "unchanged" in October 2013.

The Board notes that the findings of the March 2010 VA examination formed the basis of the RO's reducing the Veteran's disability rating for degenerative disc and degenerative joint disease of the lumbar spine from 40 percent to 10 percent, as a result of the examiner's finding of full range of motion with localized tenderness and pain.  However, a review of the record demonstrates that the RO relied upon the March 2010 VA examination report, which did not specifically address whether the Veteran's service-connected lumbar disability had improved; and, if so, whether that improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.  Indeed, the March 2010 examination report did not show any material improvement from the prior, May 2006 and August 2007 examinations.  Both the May 2006 and August 2007 examiners noted severe pain with prolonged walking and standing.  While the March 2010 examiner noted no limitations in daily activities, this finding does not reflect actual improvement.  Hence, actual improvement has not been demonstrated.

The Board is mindful that, in reducing the disability rating for degenerative disc and degenerative joint disease of the lumbar spine from 40 percent to 10 percent, the RO considered the results of the Veteran's March 2010 VA examination, which tended to show that the Veteran's service-connected lumbar disability did not meet the criteria for a 40 percent rating based on ranges of motion.  Crucially, however, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  The Board cannot find based on the evidence of record, including the 2013 VA treatment records which showed "unchanged" symptoms, that there was improvement in his ability to function under the ordinary conditions of life and work.

In Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  Accordingly, the previously assigned 40 percent rating for degenerative disc and degenerative joint disease of the lumbar spine is restored as of March 1, 2011.  The appeal is allowed to that extent.  The decision herein also subsumes the August 2013 decision of the RO to the extent that a 20 percent disability rating was awarded, effective May 31, 2013, for the Veteran's lumbar spine disability.  See Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).


IV.  Evaluation of Degenerative Disc and Degenerative
Joint Disease of the Lumbar Spine

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of back pain and radiating pain.  He is competent to describe his symptoms and their effects on employment and daily activities.

Service connection has been established for degenerative disc and degenerative joint disease of the lumbar spine.  As shown above, the Veteran's disability is currently rated as 40 percent disabling under Diagnostic Code 5242-5243; and, effective February 24, 2012, as 10 percent disabling under Diagnostic Code 8520 for associated radiculopathy of the right lower extremity.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.

Rating Criteria for Lumbosacral Spine

Spinal disabilities are primarily evaluated under a general rating formula.  Here, Diagnostic Code 5237, pertaining to lumbosacral or cervical strain; and Diagnostic Code 5242, pertaining to degenerative arthritis of the spine, are both evaluated under the general rating formula.  

Under the formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.   38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

Factual Background

Historically, the Veteran was treated numerous times for low back pain in active service.  Records show that he strained his back while pulling on a radiator.  The report of a March 1992 VA examination revealed a 50 percent loss of flexion.  A chronic history of mechanical low back pain was noted in November 2002.  Examination in July 2004 revealed falling with attempts to do repetitive flexion, complaints of pain with extension, and very poor rotation of his torso.

The report of a May 2006 VA examination reflects that the Veteran's lumbar pain had been increasing steadily over the years.  As noted above, the Veteran used a TENS unit and carried a cane, which seemed to help his symptoms.  The May 2006 examiner also noted that the Veteran had a series of strokes with significant right-sided hemiparesis and some spasticity, which altered his gait over time.  Range of motion of the lumbar spine in May 2006 was to 15 degrees on flexion, to 0 degrees on extension, and to 5 degrees on lateral bending to the right and to the left.  The May 2006 examiner opined that the Veteran seemed to be limited by pain in his lumbar spine; his lower extremity sensation was normal. 

The Veteran filed a claim for an increased disability rating for his service-connected lumbar spine disability on January 24, 2007.

Ranges of motion of the Veteran's lumbar spine in August 2007 were to 10 degrees on flexion; to 6 degrees on extension; to 10 degrees on lateral bending to the right; and to 15 degrees on lateral bending to the left.  An August 2007 VA (contract) examiner noted pain, fatigue, weakness, lack of endurance, and incoordination; pain had the major functional impact, and there was no additional limitation of motion after repetitive use.  There was no intervertebral disc syndrome, and sciatic nerves were normal on the left and on the right.
 
During a March 2010 VA examination, the Veteran reported limitation in walking because of his spine condition.  He reported constant pain in the lower back, which traveled to his neck and down to his legs.  His pain was exacerbated by physical activity; it was relieved by rest and by medications.  Functional impairment occurred during flare-ups and was described as pain when bending and lifting.  

Examination in March 2010 revealed no evidence of radiating pain on movement; muscle spasm was absent, and there was no guarding of movement.  Tenderness was noted.  Examination did not reveal any weakness.  Straight leg raising was negative.  Ranges of motion of the lumbar spine were to 90 degrees on flexion, with pain from 70 degrees; to 30 degrees on extension; to 30 degrees on lateral bending to the right and to the left; and to 30 degrees on rotation to the right and to the left.  There was no additional limitation of motion on repetitive testing.

Neurological examination in March 2010 revealed no sensory deficits from L1 to L5.  The examiner noted a history of diabetic neuropathy with decreased sensory in bilateral lower legs and polyneuropathy, which was incidental and not related to the claim. 

The report of a February 2012 VA (contract) examination includes a diagnosis of osteoarthritis of the lumbar spine with degenerative disc disease.  The examiner noted that the Veteran's back condition has existed since 1985, due to lifting heavy equipment.  The Veteran again described his back pain as constant and radiating to his right leg, and that his pain was exacerbated by physical activity and relieved by medication.  Ranges of motion of the thoracolumbar spine were to 90 degrees on flexion, to 30 degrees on extension, to 30 degrees on lateral bending to the right and to the left, and to 30 degrees on rotation to the right and to the left.  Although the examiner indicated that there was no objective evidence of painful motion, the examiner also noted that pain prevented repetitive-use testing.  Pain on movement was also noted as a contributing factor of the Veteran's functional loss or impairment of the lumbar spine.  Tenderness and guarding or muscle spasm also were noted as present, but not resulting in abnormal gait or spinal contour.  Sensory examination was normal.

The February 2012 examiner noted symptoms due to radiculopathy as mild paresthesias and/or dysesthesias and numbness of the right lower extremity, and involving the sciatic nerve.  No incapacitating episodes were noted.

Following the Board's May 2013 remand, the Veteran underwent a VA examination later that same month.  Ranges of motion of the thoracolumbar spine were to 40 degrees on flexion; to 10 degrees on extension; to 10 degrees on lateral bending to the right and to the left; and to 20 degrees on rotation to the right and to the left.  Pain was noted at the extremes of motion.  There was no additional limitation of motion following repetitive-use testing.  Contributing factors of functional loss included less movement than normal, incoordination, pain on movement, disturbance of locomotion, and interference with sitting and standing.  The May 2013 examiner also noted localized tenderness, and guarding or muscle spasm severe enough to result in an abnormal gait.  Results of sensory examination for each lower leg, ankle, foot, and toe were decreased.

The May 2013 examiner noted symptoms due to radiculopathy as mild constant and intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the right lower extremity; and as moderate constant and intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the left lower extremity.  Both the left and right sciatic nerve roots were involved.  No incapacitating episodes were noted.

As noted above, VA records show that the Veteran's medications were increased in August 2013 and that he was given another referral for physical therapy.  

Analysis

The Veteran's lumbar spine disability has been assigned the maximum evaluation based upon limited motion and functional impairment.  The current evaluation contemplates motion that is 30 degrees or less, to include no motion.  See Johnston, 10 Vet. App. at 84-5.

Throughout the rating period, the evidence shows that the Veteran can flex his thoracolumbar spine beyond 30 degrees.  Higher evaluations may be assigned for ankylosis, but the Veteran retains lower back motion, and thus does not have ankylosis.  He, therefore, does not meet the criteria for a disability rating in excess of 40 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

Nor is there evidence of doctor-prescribed bed rest or incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant an increased disability rating.

In this case, under the general rating formula, the orthopedic component of the Veteran's lumbar spine disability warrants no more than the currently assigned 40 percent evaluation.  While the Veteran indicated that the symptomatology associated with his service-connected disability is severe, the objective findings consistently fail to show that his disability meets the criteria for an increased evaluation; and the Board concludes that those findings outweigh his lay assertions regarding severity.

In this regard, the Board has considered the Court's holding in Deluca.  Although findings did not reveal that ranges of motion were additionally limited following repetitive testing, examiners have acknowledged functional impairment in terms of less movement than normal and incoordination; and that pain was the primary factor impairing function.  However, such impaired function still does not satisfy the criteria for an increased disability rating for a disability of the spine.  Thus, even with consideration of increased pain during flare-ups, the rating criteria applied take into account pain and other symptoms.  The Veteran's reported symptoms have been considered, and they support the currently assigned evaluation.  The evidence as a whole does not show that the criteria for an increased rating are approximated.  Nor do spinal disabilities have an undamaged joint for comparison purposes.  See Correia, 28 Vet. App. at 170.  For these reasons, the Board concludes that an increased rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

Thus, the weight of the evidence is against the grant of a disability rating in excess of 40 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2016).

In addition, the Veteran has described some sensory deficits.  The Board finds the Veteran's statements to be credible.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Throughout the rating period, there have been no reports of loss of reflexes or muscle atrophy.  

Prior to the February 24, 2012 VA (contract) examination, no examiner had found significant neurological deficits.  While the Veteran, at times, had reported radiating pain into his legs, the March 2010 examiner noted a history of diabetic neuropathy with decreased sensory in bilateral lower legs.

In February 2012, a VA examiner found that the Veteran had radiculopathy; and that his symptoms included mild paresthesias and mild numbness of the right lower extremity, and involvement of the sciatic nerve on the right.  No other neurological abnormalities were reported.

Accordingly, in a March 2012 rating decision, the RO granted service connection and assigned a separate 10 percent disability rating for radiculopathy of the right lower extremity associated with the lumbar spine disability, effective February 24, 2012.  The Board finds that no more than the currently assigned 10 percent disability rating is warranted for associated neurological deficits of the right lower extremity under Diagnostic Code 8520.  There is no showing of moderate neurological deficits affecting the right lower extremity.
  
As of the May 31, 2013 VA examination and prior to January 1, 2014, there are findings of radiculopathy and involvement of the sciatic nerve on the left; and symptoms include moderate constant and intermittent pain, moderate paresthesias, and moderate numbness of the left lower extremity.  Given the Veteran's credible statements of radiating pain from his back and numbness of the left lower extremity, and resolving doubt in favor of the Veteran, a separate 20 percent, but no higher, disability rating is warranted from May 31, 2013, through December 31, 2013, for moderate incomplete paralysis of the sciatic nerve of the left lower extremity.  38 C.F.R. §§ 4.123, 4.124 (2016).  There is no showing of severe neurological deficits affecting the left lower extremity.

As of January 1, 2014, the Board notes that service-connected numbness, weakness, and spasticity of the left lower extremity associated with residuals of cerebral vascular infarcts have been separately evaluated as 20 percent disabling; and that rating the same disability under various diagnoses is to be avoided as it would constitute pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, a staged rating is appropriate. 

Extraschedular Consideration

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability are specifically contemplated by the rating criteria.  Specifically, he has functional impairment due to lumbar pain and radiculopathy.  In this case, as shown above, any functional impairment is contemplated in the applicable rating criteria.  There are no other ratable symptoms stemming from the disability.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that the evidence is against a disability rating in excess of 40 percent for orthopedic findings; is against a separate disability rating in excess of 10 percent for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity; and, for the period from May 31, 2013, through December 31, 2013, is in favor of a separate 20 percent disability rating for associated moderate, incomplete paralysis of the sciatic nerve of the left lower extremity.

V.  TDIU Benefits

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed four years of college education, and has had additional education and training as an electrician.  He reportedly last worked as an electrician full-time in October 2001.

Service connection is currently in effect for intervertebral disc syndrome of the lumbar spine, rated as 40 percent disabling; for numbness and weakness and spasticity of the left upper extremity, rated as 20 percent disabling; for numbness and weakness and spasticity of the left lower extremity, rated as 20 percent disabling; for radiculopathy of the right lower extremity, rated as 10 percent disabling; for hypertension, rated as 10 percent disabling; and for residuals of cerebral vascular infarcts, rated as 0 percent (noncompensable) disabling.  The combined disability rating is 70 percent, plus the bilateral factor.  Hence, the Veteran meets the threshold percentage requirements for consideration of a TDIU.

The remaining issue, then, is whether the Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In terms of functional impairment, a VA (contract) examiner in February 2012 opined that the Veteran's lumbar spine disability did impact his ability to work.  The examiner described partial impairment of physical activities of employment, such that the Veteran "cannot do any prolonged walking and/or standing."  In May 2013, another VA examiner opined as to the specific limitations presented by the Veteran's lumbar spine disability; and indicated that the Veteran reportedly could not move around much, and that some days he may not be able to get out of bed, or lift more than five pounds.  The Veteran also reported that his back bothered him after sitting more than five minutes, and that he could not walk for extended periods.

In May 2013, another VA examiner opined that the Veteran's hypertension provided no functional impairment as far as performing physical and sedentary activities of employment.

Records received from the Social Security Administration in March 2014 reveal that the Veteran received disability benefits due to late effects of cerebrovascular disease and diabetes mellitus.

Here, the Board finds that none of the VA (contract) examiners has described total occupational impairment due to the Veteran's service-connected disabilities.  That is evidence that must be considered.

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statement is of probative value.  Significantly, the Board finds that the Veteran's physical limitations due to the lumbar spine disability and radiculopathy of both lower extremities have been corroborated by VA examiners; and the numbness and weakness and spasticity of the left upper extremity, associated with residual of cerebral vascular infarcts, have been corroborated by his Social Security records.  The Veteran reports that he has not worked since 2001, and his reports are credible.

Here, the overall evidence demonstrates that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities alone.  In reaching this decision, the Board has resolved all doubt in favor of the Veteran.  

The Board also notes that the award of TDIU is granted on combined disability, and the issue of special monthly compensation is not raised by the record.   Specifically, the Veteran does not have a single 100 percent evaluation.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for bilateral pes planus is denied.

Reduction of a 40 percent rating for service-connected degenerative disc and degenerative joint disease of the lumbar spine was improper; restoration of a 40 percent rating is granted.

A disability evaluation in excess of 40 percent for degenerative disc and degenerative joint disease of the lumbar spine is denied.

For the period from February 24, 2012, a separate disability rating in excess of 10 percent for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity is denied.

For the period from May 31, 2013, through December 31, 2013, a separate disability rating of no more than 20 percent for associated moderate, incomplete paralysis of the sciatic nerve of the left lower extremity is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.  


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus and has asserted that the claimed disability is secondary to his hypertension.

Service treatment records do not reflect any findings or complaints of elevated blood sugar or diabetes mellitus.

The post-service treatment records show that the Veteran had two fasting glucose values of greater than 126 in August 2002, and met the diagnostic criteria for diabetes mellitus.

A VA examiner in May 2013 opined that the Veteran's diabetes mellitus was not caused by hypertension because that is not medically plausible.

Subsequently, in August 2013, the RO granted service connection for hypertension.  

With regard to the Veteran's claim for secondary service connection, the Board finds that the May 2013 examiner did not provide an opinion regarding whether the Veteran's diabetes mellitus is aggravated by the service-connected hypertension.  Hence, the Board cannot resolve this matter without further medical clarification.

Chronic Kidney Disease 

In May 2013, the Board essentially found that the Veteran should be afforded a VA examination for purposes of obtaining an etiology opinion as to the nature and likely etiology of the Veteran's chronic kidney disease.  While the requested examination has been conducted, the examiner did not provide an etiology opinion, in compliance with the Board's prior remand.

As noted above, in August 2013, the RO granted service connection for hypertension.  

The Veteran is seeking service connection for chronic kidney disease, to include as secondary to his service-connected hypertension.  

His service treatment records show no treatment for kidney disease.

The post-service records, dated in August 2002, note the possibility that the Veteran's hypertensive renal disease may be due to chronic hypertension.  The Veteran was hospitalized for acute renal failure in March 2003.  His medical history at the time included a notation that his chronic renal insufficiency was secondary to uncontrolled hypertension and diabetes mellitus.  Chronic kidney disease was assessed in November 2005, and a VA physician indicated that its most likely etiology was diabetes mellitus and hypertension.

The report of a May 2013 VA examination includes diagnoses of diabetic nephropathy and chronic kidney disease.

The Board finds that the medical evidence of record is insufficient to make a decision on the claim.  There is no opinion of record as to whether the Veteran's chronic kidney disease is proximately due to or aggravated by his service-connected hypertension.  

VA should make available the Veteran's claims file to the May 2013 examiner or another appropriate examiner for rendering of an opinion as to whether it is at least as likely as not that the Veteran's chronic kidney disease is proximately due to or aggravated by his service-connected hypertension.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from July 2016 forward; and associate them with the Veteran's claims file.

2. The May 2013 VA examination reports for diabetes mellitus and for chronic kidney disease should be returned to the examiner(s) (or, if the examiner is unavailable, a suitable substitute) for addendum opinions as to:

(a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus and/or chronic kidney disease either had their onset in active service or are otherwise related to active service. 

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus and/or chronic kidney disease are caused by his service-connected hypertension. 

(c)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus and/or chronic kidney disease are aggravated by (i.e., have permanently increased in severity beyond the natural progress due to) his service-connected hypertension.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's diabetes mellitus and/or chronic kidney disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected hypertension.

The examiner(s) is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner(s) is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner(s) or any substitute examiner deems it advisable to conduct a further in-person examination of the Veteran, then such an examination should be scheduled and conducted.  

If the examiner(s) determines that opinions cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that opinions cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Veteran's claims file, to include a copy of this REMAND, must be made available to the examiner(s) designated, and the examination reports should note review of the file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Center (AMC).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


